                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                          TYLER DIVISION

REGINALD JEROME BELL, #1874576                  §

v.                                              §                 CIVIL ACTION NO. 6:16cv1171

DIRECTOR, TDCJ-CID                              §

                   MEMORANDUM OPINION ADOPTING THE REPORT
                    OF THE UNITED STATES MAGISTRATE JUDGE

       Petitioner Reginald Bell, proceeding pro se, filed this petition for a writ of habeas corpus

under section 2254. The case was referred to the United States Magistrate Judge, the Honorable

Judge John D. Love.

       On March 19, 2018, Judge Love issued a Report, (Dkt. #11), recommending that Bell’s

petition be dismissed with prejudice and that he be denied a certificate of appealability sua sponte.

A copy of this Report was sent to Bell at his address, return receipt requested. The docket shows

that Bell received a copy of the Report on March 21, 2018, (Dkt. #12). While the Court granted

Bell an extension of time to file objections, (Dkt. #14), due on June 22, 2018, Bell failed to do so.

To date, no objections have been filed.

       Consequently, Bell is barred from de novo review by the District Judge of those findings,

conclusions, and recommendations and, except upon grounds of plain error, from appellate review

of the unobjected-to proposed factual findings and legal conclusions accepted and adopted by the

district court. Douglass v. United Services Auto. Association, 79 F.3d 1415, 1430 (5th Cir. 1996)

(en banc).

       The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

                                                    1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

       ORDERED that the Report of the United States Magistrate Judge, (Dkt. #11), is

ADOPTED as the opinion of the court. Further, it is

       ORDERED that Petitioner’s federal petition for a writ of habeas corpus is DISMISSED

with prejudice. Petitioner is also denied a certificate of appealability sua sponte. Finally, it is

       ORDERED that any and all motions which may be pending in this case are hereby

DENIED.

          So Ordered and Signed
          Nov 14, 2018




                                                  2
